COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ana Maria Lara v. Jose Sanchez

Appellate case number:      01-18-00025-CV

Trial court case number:    2016-19246

Trial court:                61st District Court of Harris County

       Appellant, Ana Maria Lara, has filed a notice of interlocutory appeal of the trial
court’s “Order Appointing Receiver for Cardenas Auto Sales.” On March 1, 2018, we
granted the parties’ joint motion to abate the appeal pending arbitration regarding “the
threshold issue in this matter” and abated the appeal. On July 10, 2018, we directed the
parties to file a motion to reinstate and dismiss or proceed with the appeal, or a report
advising the Court of the status of the trial court proceedings no later than August 31,
2018. The parties have not responded as directed.
       Accordingly, the parties shall file, no later than 14 days from the date of this
order, a motion to reinstate and dismiss or otherwise dispose of the appeal, a motion to
reinstate and proceed with the appeal, or a report advising the Court of the status of the
proceedings. If the parties do not respond as directed, the case may be reinstated on
the Court’s active docket and the appeal may proceed under the applicable Texas
Rules of Appellate Procedure.
      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: October 18, 2018